Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1251
                        Lower Tribunal No. 19-6671
                           ________________


                     Jose R. De Cardenas, et al.,
                                 Appellants,

                                     vs.

              White Pine Insurance Company, etc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Viera Yague, PLLC, and Fred Viera and Isabel Yague, for appellants.

      Conroy Simberg, and Samuel B. Spinner and Robert S. Horwitz
(Hollywood), for appellee.


Before EMAS, LINDSEY and MILLER, JJ.

     EMAS, J.
      Jose and Yolanda De Cardenas (“De Cardenas”) appeal a summary

judgment entered in favor of White Pine Insurance Company on their breach

of contract claim in this insurance dispute. De Cardenas contended that the

storm force winds generated by Hurricane Irma created an opening in the

roof and exterior walls of their home, allowing water to enter the house and

causing damage. In response, White Pine contended there was no coverage

under the policy because the damage to De Cardenas’ home was not the

result of a windstorm-created opening in the roof or exterior walls. Instead,

White Pine asserted, water entering the home (and any resulting damage)

was caused by settlement of the home or by faulty workmanship or repairs

to a skylight.

      Following discovery, White Pine filed a motion for summary judgment,

accompanied by the deposition of its engineering expert, Mr. Palmer, who

opined that water entered the interior of the home through an improperly

sealed skylight, and that the cracks to the exterior walls were the result of

the house settling.

      In opposition, De Cardenas filed the declaration (and later a

supplemental affidavit) of Mr. Stokes, a roofing consultant and contractor

who inspected the house and interviewed De Cardenas shortly after

Hurricane Irma. Mr. Stokes averred, inter alia, that the cracks in the exterior



                                      2
walls were caused by Hurricane Irma’s 90-100 miles per hour wind gusts.

He averred these openings allowed water to intrude and cause damage. Mr.

Stokes stated he has forty-four years of experience as a roofer, but does not

hold any engineering degree or professional engineering license.

      The trial court granted White Pine’s motion and entered judgment by

order dated May 27, 2021. Thus, the order is governed by recently amended

Florida Rule of Civil Procedure 1.510. See In re Amends. to Fla. R. Civ. P.

1.510, 317 So. 3d 72, 77 (Fla. 2021) (providing that “rule 1.510 takes effect

on May 1, 2021. This means that the new rule must govern the adjudication

of any summary judgment motion decided on or after that date, including in

pending cases”).

      Although amended rule 1.510 borrows heavily from its federal

counterpart (Rule 56), it differs in at least one relevant respect: rule 1.510

mandates that the trial court “shall state on the record the reasons for

granting or denying the motion.” In its opinion amending rule 1.510, the

Florida Supreme Court emphasized this requirement:

      Where federal rule 56(a) says that the court should state on the
      record its reasons for granting or denying a summary judgment
      motion, new rule 1.510(a) says that the court shall do so. The
      wording of the new rule makes clear that the court's obligation in
      this regard is mandatory.

      To comply with this requirement, it will not be enough for the
      court to make a conclusory statement that there is or is not a


                                      3
      genuine dispute as to a material fact. The court must state the
      reasons for its decision with enough specificity to provide useful
      guidance to the parties and, if necessary, to allow for appellate
      review. On a systemic level, we agree with the commenters who
      said that this requirement is critical to ensuring that Florida courts
      embrace the federal summary judgment standard in practice and
      not just on paper.

Id.

      The order on appeal fails to comply with this requirement, as it merely

concludes that Mr. Stokes’ affidavit is “insufficient to create a genuine issue

of material fact as to whether the force of wind from Hurricane Irma created

an opening in the roof or exterior wall of the property that allowed water to

enter the interior.”

      We therefore reverse and remand for further proceedings consistent

with this opinion.




                                        4